         Case 3:19-cv-04362-JCS Document 9 Filed 10/10/19 Page 1 of 2



 1   MARWAN R. DAHER
     mdaher@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
 9

10    CASSANDRA RYAN,                              Case No. 3:19-cv-04362-JCS
11                           Plaintiff,            NOTICE OF SETTLEMENT
12            v.
13
      WESTERN DENTAL SERVICES, INC.,
14
                             Defendant.
15

16

17                                        NOTICE OF SETTLMENT
18
             PLEASE TAKE NOTICE Cassandra Ryan (“Plaintiff”), hereby notifies the Court that the
19

20   Plaintiff and Defendant, Western Dental Services, Inc. (“Defendant”) have settled all claims

21   between them in this matter and are in the process of completing the final closing documents and

22   filing the dismissal.
23
     Respectfully submitted this 10th day of October 2019.
24

25
                                                         s/ Marwan R. Daher
26                                                       Marwan R. Daher
                                                         Admitted Pro Hac Vice
27
                                                         Sulaiman Law Group, Ltd.
28                                                       2500 S. Highland Avenue, Suite 200
                                                     1
        Case 3:19-cv-04362-JCS Document 9 Filed 10/10/19 Page 2 of 2



 1                                                          Lombard, IL 60148
                                                            (630) 575-8181
 2                                                          mdaher@sulaimanlaw.com
 3                                                          Attorney for Plaintiff

 4                                     CERTIFICATE OF SERVICE

 5             I hereby certify that I today caused a copy of the foregoing document to be electronically
 6   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
 7
     record.
 8

 9                                                          s/ Marwan R. Daher
                                                            Marwan R. Daher
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
